On Application for Rehearing
FRICK, J.
Appellant has filed a petition for rehearing, in which it is urged that this court erred in unconditionally affirming the judgment of the district court and in not modifying it in certain particulars. As usual, counsel, who have filed a brief in support of the petition, see, or think they see, a multiplicity of evils that will necessarily result if the opinion of this court be not modified in many respects, and especially as it affects the appellant. In making the present contention counsel no doubt have overlooked the fact that, although they assigned the district court’s ruling in restricting appellant so that he could use the water only upon the land from which it is drained, they nevertheless did not argue that question in their brief and hence hád waived it. The only contention made in their brief was that the water in *158question was seepage and percolating water, and hence plantiff had a right to use it whenever and wherever he pleased regardless of respondents’ claims. It was not contended, nor did it appear from anything that was said, that appellant had any use for the water or that he could so use it as not to interfere with respondents’ prior right. That claim is now advanced for the first time and it is based entirely upon what is sáid in the opinion. No doubt, if the appellant can use the water in such a manner as not to interfere with respondents’ prior right as pointed out in the opinion, then the restriction that is placed upon appellant by the judgment is too narrow, in that, it restricts him to the use of the water upon the very lands that are being drained. As pointed out in the opinion, if appellant can use the water upon lands, and in thus using it he does, not interfere with the prior rights of the respondents, the use is not one of which they may legally complain. If therefore water, although used by appellant, is nevertheless permitted to find its way back into the stream at or before it reached respondents’ point of diversion in substantially the same manner and quantity as though it were not used by him, no legal injury can result to any one. Had appellant’s counsel presented such a case, and had they demanded relief upon that theory, it is quite probable that the judgment would not have been affirmed in the very form it was entered; and it is also quite probable that the lower court would not have placed the restriction upon him it did. As a matter of course, appellant is entitled to the same rights as are all the other water users along the river system, and that is so regardless of the fact that he may have claimed more than he was entitled to under the law.
Counsel also lay much stress upon the fact that we used the word “precisely” in referring to the fact that, if water is used upon lands lying above the point of diversion of a prior appropriator by a subsequent appropriator, the latter must nevertheless so use it as to permit the water to find its way back into the stream above the prior appropriator’s point of diversion. By using the term “precisely” we did *159not mean that the water must be permitted to flow into the stream as it originally flowed, but what is meant is that the subsequent appropriator may not so use it as to interfere with the rights of the prior appropriator. That is the paramount thought when treating that subject in the opinion, and no one who reads it attentively will be misled merely because a word may have been used which is too restrictive if considered by itself.
In view therefore that appellant may have use for the water on lands other than those from which'it is drained and in using it may not interfere with respondents’ prior rights, the judgment or decree should be modified 3 so as to permit appellant to use it, or any part or it, upon lands other than those from which it is drained if such use can be made without interfering with respondents’ prior rights as pointed out in the original opinion. To that extent, therefore, the original opinion is modified, and the cause is remanded to the district court to modify the judgment and decree as indicated. In view, however, that appellant did not appeal from the judgment upon that theory and did not cpme here seeking that relief, the judgment respecting costs will not be modified. In all other respects the original opinion is adhered to.
CORFMAN, C. J., and WEBER, G-IDEON, and THURMAN, JJ., concur.